DETAILED ACTION
This correspondence is in response to the communications received February 8, 2022.  Claims 9-12 are under consideration.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.



In the Claims:

Please cancel claims 1-8.

Please amend the dependency of claim 11, to depend upon claim 9.

Please amend the dependency of claim 12, to depend upon claim 9.



REASONS FOR ALLOWANCE
Claims 9-12 are allowed. 

The following is an Examiner's statement of reasons for allowance: The semiconductor device with rear chamfered edges as recited in the claims of the instant invention fail to be taught by the prior art cited of interest. 

Regarding claim 9, the prior art discloses a semiconductor device with rear chamfered edges, but fails to disclose the specific characteristic recited in the claims of the instant invention e.g. the combination of claimed features in conjunction with the newly amended claim language,
“wherein the second side surface provides a curved chamfer that has a first width in a
horizontal direction and a second width in a vertical direction, the horizontal direction being

from the back surface to the front surface of the semiconductor part. the first width being larger
than the second width, and the second electrode is not provided on the second side
surface”.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eduardo A Rodela whose telephone number is (571)272-8797. The examiner can normally be reached M-F, 8:30-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara B Green can be reached on (571) 270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

/EDUARDO A RODELA/            Primary Examiner, Art Unit 2893